Jesus Cervando Lopez A :

#1784120, Robertson Unit
12071 F.M. 3522 NOV # 9 2016

Abilene, Texas 79601-8799 David J. Bractey Clerk of Cougs

November 3, 2018

SENT VIA FIRST CLASS REGULAR MAIL B50 I:

Honorable Ignacio Torteya, III
United States Magistrate Judge
United States District Court
Southern District Of Texas
Brownsville Division, Room 203
Fed. Bldg-, 600 Harrison Street
Brownsville, Texas 78520-7273

Re:Jesus Cervando Lopez v. William Stephens, Civil Action
No. L:15-CV-00144, Petitioner's Pro Se Motion For Stay
And Protective Petition § 2254 Habeas Corpus Petition

Dear Judge Torteya:

I am writing this because I want to make absolutely sure
that, I am proceduraly correct in exercising the duty I owe to
pursue justice with ‘due diligence’ after I have been entangled
in this extended farc and miscarriage of justice, that has cost
me a substantial amount of money in attorney fees, and court
cost, not to mention the seperation from my wife and family
after conviction for a crime that I never committed.

For purposes of the federal litigation relevant to this
letter, I attempted to preserve my right for federal review
under the provisions of 28 U.S.C., § 2254, by filing the above
pro se motion for a stay and protective petition. I experienced
out right defiance, and rebellion from my retained employee
Gary A. Udashen, a Board certified post-conviction expert with
state writ of habeas corpus proceedings, and trying to protect
myself from harm and damages caused by Gary A. Udashen, who
committed perjury and lied to this court, I filed a pro se motion
with your clerk. I explained to the Court, that Gary A. Udashen,
was instructed “not to miss" the deadline for filing the state
application for writ of habeas corpus under Article 11.07, §
3, Texas Code of Criminal Procedure, and that Gary A. Udashen
assured me, that my state proceeding would be timely, and we
would be eligible for federal review. Gary A. Udashen missed
the deadline, and this Court dismissed my motion ‘after'
misconstruing the pro se motion, as my initial § 2254 petition.

Subsequently, I wrote a letter to you, which never got
any reply, and the wall of silence left me hanging.

Moving forward, I filed a Rule 60(b) motion trying to avoid
any more delays, and trying to overcome the procedural default
caused by Gary A. Udashen inspite of my best efforts to alert
the Court, and exercise due diligence, and compliance with the
rules. My court appointed attorney filed an Anders brief, and
then withdrew, and the Fifth Circuit Court of Appeals ordered
me to file a pro se brief, which I did, and they denied.
Since Star is i atte ce gt ae Wee cat reteset ian ©

I spent more money, and paid additional attorneys and after
exhausting every remedy in New Orleans, at the Fifth Circuit,
I spent more money, and submitted my writ to the U.S. Supreme
Court, in Washington, D.C.

Now I am in New Orleans, asking the Court, for an extension
of time to file my pro. se motion for reconsideration of the
decision to deny the Rule 60(b) motion, before I continue on
back to the U.S. Supreme Court, with another application for
leave to file a subsequent writ challenging the denial of the
appeal by the Fifth Circuit on my Rule 60(b) motion.

Subsequently to all of this, I anticipate filing a Rule
27 motion, asking this court for its leave to perpetuate the
testimony of various Cameron County officials, and residents
in anticipation of filing a 42 U.S.C., § 1983 civil action,
to conduct discovery under Skinner v. Switzer, for my future
habeas challenges to the validity of my Cameron County conviction
and sentence for the capital murder of Reynaldo Martinez, which
Cameron County admitted “I did not” kill anyone ever. As this
letter sets out, I am _ going to be tied up for some time with
attorneys and courts, and pro se doing the work, and fighting
the fight necessary to prove my innocence, and win an order
and judgement of acquittal, and be exonerated then released
just like the more _ then 79 innocent men and women from Texas
district courts, that were wrongfully convicted and confined
in a state penitentiary for crimes they never committed.

I assume, but want to make crystal clear, now that Gary
A. Udashen has been exposed for the liar and perjurious attorney
licensed by the State Bar, that I am free to proceed pro se
in your court in other litigation. I would like the Court's
affirmation, and assurance that I will not be exposed to any
sanctions or punitive measures, for fighting this battle to
come home to my wife, and my world, after corruption in Cameron
County, and the fruit of Armando Villalobos seperated me from
every one and every thing that I hold precious and dear. If
it is not to much to ask of you, and if it is allowed and proper
for you to do so, please let me know whether or not I can go
forward and press towards the justice I have been denied pro se,
and with the assistance of retained counsel in other proceedings?

Thank you, Judge Torteya for giving me this opportunity
to contact your courtroom, and ask these questions. Please reply
to this letter, and give me your answer as your time permits.
Additionally, please allow me this opportunity to wish you,
and the Court, a happy holiday season, and know that I look
forward in January 2019, to working with your staff to win my
freedom, and prove my innocence, and hold those responsible
under the laws of the State of Texas, and the United States
for wrongfully convicting me to full extent of the law.

Respectfully submitted,

- 7 [!-03 1

esus Cer do Lopez, Pro Se
ces jcl
Heo h eff lylay flea di lybaeataprp lind Sots eee

CL7L-O7S8L SexaL ‘a1 1 ,Asuaoiag
380e29S uoSsTI727eH *gd 009 ‘*HPid ‘pea
€O% WOON “UOTSTAIG e111 }AsuMorg
SexaL JO JOIAASIG uUAaYyAnos

FANOD JOTAASIG saqeIs peatun

ebpnge ajeaqstbew saqeqs paqiup

III ‘eAaqQazo0y, o1seubl ayqeaouoy

  

 
 

 

 

JIWW WW5qa1

66L8-TO0SoL Sexe] ‘aueT Tay
CGE “Wd ILOZT

ayun vuosyzzsqoy ‘O7ZTVSLTé
zado7j opueaarag snsar
